EXHIBIT 10.19



VALLEY FINANCIAL CORPORATION


OFFICER’S CERTIFICATE TO ADOPT PLAN AMENDMENT




I, Ellis L. Gutshall, the duly elected and qualified President and Chief
Executive Officer of Valley Financial Corporation, hereby amend the Valley Bank
Supplemental Retirement Plan based on action taken by the Board of Directors at
its meeting on November 16, 2014, and effective immediately as of such date.




1.ARTICLE III is amended, effective as of the date set forth above, to restate
the first paragraph of section 3.1(a) to read as follows:


3.1(a)    Subject to the terms and conditions set forth herein, upon a
Participant’s termination of employment on or after his Normal Retirement Date,
he/she shall be entitled to a yearly benefit equal to fifty percent (50%) of the
Participant’s final five (5) years average Compensation, adjusted by the
calculations described in the remainder of this Section 3.1(a) and (b), then
reduced by the amount of the Participant’s primary Social Security Benefit.


For Participants who have a Participation Date on or after January 1, 2003, such
Participant’s yearly benefit shall be adjusted in the event such Participant’s
Normal or Delayed Retirement Date occurs less than fifteen (15) years from the
Participant’s Participation Date. In this event, Participant’s yearly benefit
shall be reduced by a Fraction, the Numerator of which shall be Participant’s
years of employment with the Bank or the Corporation from the Participant’s
Participation Date until his Normal or Delayed Retirement Date and the
Denominator of which shall be fifteen (15) (hereinafter referred to as the
“Target Retirement Benefit”).


2.ARTICLE VII is amended, effective as of the date set forth above, to restate
section 7.3 to read as follows:
    
7.3    Obligations upon Change of Control. Upon the occurrence of a Change of
Control, the Bank shall be obligated to establish (if one does not already
exist) and deposit into a “Rabbi” Trust the actuarially determined present value
of Participants’ vested Supplemental Retirement Benefits determined as of the
effective date of the Change of Control. Such present value shall be determined
using one hundred percent (100%) of the applicable federal mid-term rate in
effect under Code section 1274 for the month prior to the Change of Control.
Alternatively, the Bank may obtain a written and binding obligation from the
party or parties that will exercise effective control following the Change of
control, that the obligations to Participant under this Plan will be assumed and
continued by such party.


3.ARTICLE IX is amended, effective as of the date set forth above, to restate
section 9.1(a) to read as follows:


9.1(a)    The Plan may be terminated at any time by the Board, provided, however
that such termination is permitted and administered in accordance with Treasury
Regulation section 1.409A-3(j)(4)(ix). Upon termination of the Plan and subject
to the forfeiture events described in paragraph 5.2, above, the Supplemental
Retirement Benefit or, if applicable, the Supplemental Death Benefit of each
Participant shall become vested and non-forfeitable. Upon termination of the
Plan, such Supplemental Retirement Benefit or Supplemental Death Benefit shall
be calculated using one hundred percent (100%) of the applicable federal
mid-term rate in effect under Code section 1274 for the month prior to the
termination of the Plan. Such interest rate shall be compounded annually.


WITNESS the following signature as of the date set forth below


                                                    


/s/ Ellis L. Gutshall
President and Chief Executive Officer




Date: November 16, 2014


